THE COURT
ruled: •
1. That it was good cause of challenge to a juror that he considered the fact of suicide as conclusive evidence of insanity.
2. That the burden of proof to establish the insanity was upon the plaintiff. See Swick v. Home Ins. Co. [Case No. 13,692], and cases cited.
3. As to the kind and degree of insanity necessary to be shown to entitle the plaintiff to recover where the assured took his own life, the court followed Terry v. Insurance Co. [Id. 13,839], affirmed in 15 Wall. [82 U. S.] 580.
There was a verdict and judgment for the defendant